OPINION
ODOM, Judge.
This is an out of time appeal. The offense is fondling and the punishment was assessed by the court at ten years.
The record reflects that appellant took the stand and, after being duly admonished, made a voluntary judicial confession, pleading guilty to all elements of the alleged offense. We find sufficient evidence to support appellant’s plea of guilty and subsequent conviction. See Sprinkle v. State, Tex.Cr.App., 456 S.W.2d 387; Waage v. State, Tex.Cr.App., 456 S.W.2d 388; Fierro v. State, Tex.Cr.App., 437 S.W.2d 833.
Appellant’s retained counsel assigns no error in his brief, and after carefully reviewing the record, we find nothing contained therein which we should consider as unassigned error under Art. 40.09, Sec. 13, Vernon’s Ann.C.C.P. During trial, appellant was adequately represented by retained counsel, and the record reflects that all procedural and constitutional requirements were fully complied with. Fierro v. State, supra.
Finding no reversible error, the judgment is affirmed.